 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          CALIFORNIA EXPANDED                           CASE NO. C18-0659JLR
            METAL PRODUCTS COMPANY,
11          et al.,                                       ORDER REGARDING
                                                          PLAINTIFFS’ NOTICE OF
12                               Plaintiffs,              WITHDRAWAL AND
                                                          DEFENDANTS’ RESPONSE TO
                   v.
13                                                        PLAINTIFFS’ MOTIONS IN
                                                          LIMINE
14          JAMES A. KLEIN, et al.,

15                               Defendants.

16          On November 8, 2019, Plaintiffs California Expanded Metal Products Company
17   and Clarkwestern Dietrich Building Systems LLC (collectively, “Plaintiffs”) filed three
18   motions in limine seeking to exclude the following evidence: (1) the expert report of Dr.
19   Stephen Pessiki and related testimony; (2) evidence and testimony from Defendant James
20   A. Klein related to the stricken June 28, 2019 declaration; and (3) the expert report of
21   Daniel Lindsay and related testimony. (See Plfs. MIL (Dkt. # 120).) On November 14,
22   //


     ORDER - 1
 1   2019, Plaintiffs filed a notice of withdrawal of its motions in limine. (See Not. (Dkt.

 2   # 126).) That notice states:

 3           In light of the Court’s instruction at the pretrial conference held on November
             13, 2019 that issues decided in the Court’s Order on Cross-Motions for
 4           Summary Judgment (Dkt. # 117) will not be relitigated at trial, Plaintiffs . . .
             hereby withdraw their Motions in Limine (Dkt. # 120).
 5
     (Id. at 1.)
 6
             After Plaintiffs filed this notice of withdrawal, Defendants James A. Klein, Safti-
 7
     Seal, Inc., and BlazeFrame Industries, Ltd. (collectively, “Defendants”) filed a response
 8
     to Plaintiffs’ motions in limine on November 18, 2019. (Resp. (Dkt. # 131).) Defendants
 9
     assert that Plaintiffs only withdrew their first and third motions in limine pertaining to
10
     expert testimony, and that Plaintiffs’ second motion in limine relating to the testimony of
11
     Mr. Klein “remains pending.” (See id. at 2.)
12
             Plaintiffs’ notice of withdrawal is unequivocal. It states that “Plaintiffs . . . hereby
13
     withdraw their Motions in Limine (Dkt. # 120).” (See Not. at 1.) Nothing in the notice
14
     of withdrawal supports Defendants’ reading that Plaintiffs withdrew only their first and
15
     third motions in limine. (See id.) The court will not adjudicate withdrawn motions.
16
             Dated this 21st day of November, 2019.
17

18

19
                                                         A
                                                         JAMES L. ROBART
                                                         United States District Judge
20

21

22


     ORDER - 2
